"ART. 4. The owners of stock to have permission to pass without any charge of toll, so long as they continue possessed of stock in the said company."
The plaintiffs (who were stockholders) leased the bridge from the company, and in the lease there was a reservation to stockholders of the privileges secured by the original articles of agreement. The defendant was also a stockholder, and during the continuance of the lease his wagon crossed the bridge frequently, claiming to do so toll free, under the fourth article above set forth.
This was a suit brought to recover for the toll of the wagon.
The permission to pass without any charge of toll extends as well to the defendant's wagon as to his person. The expression being general and in its common acceptation *Page 273 
signifying a charge upon horses, carriages and                     (373) cattle, as well as persons, will comprehend all, unless limited and qualified by an especial exception. This construction, which seems to be the one naturally arising from the terms of the agreement, is justified and supported by an ancient rule of law by which it is held that the law respecteth matters of profit and interest largely, matters of pleasure, skill, ease, trust, authority and limitation strictly. Wingate's Maxims, 99. Thus a license to hunt in my park or walk in my orchard extends but to himself, not to his servants or others in his company, for it is but a thing of pleasure; otherwise, it is of a license to hunt, kill and carry away the deer, for that is matter of profit. Ibid. We therefore think the decision in the court below was correct.